                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NEW YORK

 YAROSLAV SURIS, on behalf of himself
 and all others similarly situated,
                                                     1:19-cv-01417-PKC-CLP
                                Plaintiff,

 -against-                                           NOTICE OF VOLUNTARY
                                                     DISMISSAL PURSUANT TO F.R.C.P.
                                                     § 41(a)(1)(A)(i)
 TMZ PRODUCTIONS, INC. d/b/a TMZ
 d/b/a TMZ.com, EHM PRODUCTIONS,
 INC. d/b/a TMZ d/b/a TMZ.com, WARNER
 BROS. ENTERTAINMENT INC. and JOHN
 DOE CORPORATIONS AND LIMITED
 LIABILITY COMPANIES 1-10,

                               Defendants.


       Pursuant to F.R.C.P. 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff

Yaroslav Suris and his counsel, Law Offices of Mitchell S. Segal, P.C. hereby give notice that the

above captioned action is voluntarily dismissed, with prejudice against the Defendants.

Dated: Great Neck, New York
       July 18, 2019
                                                         /s/ Mitchell Segal
                                                    ________________________
                                                    Mitchell Segal, Esq.
                                                     Law Offices of Mitchell Segal P.C.
                                                     Attorney for Plaintiff
                                                     1010 Northern Boulevard, Suite 208
                                                     Great Neck, NY 11021
                                                     (516) 415-0100
